Citation Nr: 1620561	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-45 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.   Entitlement to service connection for tinnitus.

2.   Entitlement to service connection for hemorrhoids.

3.   Entitlement to service connection for a left knee disorder.

4.   Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran had active service from December 2002 to December 2007.

These matters come before the Board of Appeals' (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board notes that jurisdiction is now with the Baltimore, Maryland RO. 

At the outset, the Board notes that the Veteran has declined to appeal the issue of service connection for Raynaud's Syndrome.

The issues of service connection for a left and right knee disorder and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Tinnitus is related to in-service noise exposure.

2.  Hemorrhoids onset during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015)

2.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations with respect to this claim. 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Tinnitus

The Veteran contends that he began experiencing ringing in his ears during service, which has continued intermittently to the present.  Specifically, the Veteran has reported that his tinnitus had an onset sometime in 2005, and he continues to experience buzzing in his ears daily, which requires him to use an alternate noise source in his room at night to distract him from his own sound.

Analysis

The Veteran has reported service noise exposure.  The Veteran's DD214 shows that the Veteran's primary specialty was as a surface warfare officer, which is suggestive of noise exposure.  In this regard, provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The United States Court of Appeals for the Federal Circuit has further held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Thus, the Board acknowledges that the Veteran experienced in-service noise exposure and incurred tinnitus during service. 

Service treatment records, specifically a DD Form 2796, Post Deployment Health Assessment dated May 2006 indicate that the Veteran reported ringing in his ears after being exposed to loud noises and excessive vibration.

A June 2008 VA audiological examiner found that the most likely etiology is not known and the Veteran's bilateral hearing loss is noted associated with hearing loss. 

Based on the totality of evidence of record, and by resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Importantly, the record supports a finding that the Veteran was exposed to significant noise during his service.  Although the June 2008 VA audiological examiner found that the most likely etiology is not known, the Board notes that the examiner was not able to review any of the Veteran's medical records.  Additionally, private treatment records clearly show that the Veteran has consistently reported ringing in his ears that began during service, which is consistent with in-service incurrence presumed as a result of his combat service.  Furthermore, there was no indication that tinnitus was addressed during the Veteran's separation examination.  The examiner's opinion was based on audiological testing of puretone thresholds, which would not necessarily reflect of tinnitus.  Thus, the VA examiner's rationale appears inconsistent with the remainder of the evidence of record, is based on an inadequate rationale, and, thus, is of little probative value.

Moreover, in statements of records, the Veteran reported that his tinnitus began in service and has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service.  Moreover, as the Veteran has been consistent in his assertions, there is no reason to doubt his credibility. 

In sum, the evidence documents noise exposure in service, and the lay evidence shows a link between the Veteran's current tinnitus and his in-service noise exposure.  Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Hemorrhoids

The Veteran asserts that his hemorrhoids began during service.  Service treatment records indicate that the Veteran reported hemorrhoids during a November 2007 Report of Medical Assessment.  The examiner indicated that the Veteran's hemorrhoids were controlled with diet and not an active problem.  

On VA examination in June 2008, the Veteran declined a rectal and endoscopic examination.  The examiner provided a diagnosis of hemorrhoid by history.  Private treatment records from February 2011 indicate that the Veteran was given a proctoscopy and a small size of internal hemorrhoid was found.  The Veteran indicated that he had a problem of bleeding from the anus off and on for approximately two years.  The diagnosis was hemorrhoids 1 degree.

Analysis 

Initially, the Board notes that the Veteran has a current diagnosis of hemorrhoids.  See February 2011 Private Treatment Records.

The Veteran has asserted that his hemorrhoids began during service.  Service treatment records indicate that the Veteran reported hemorrhoids during a November 2007 Report of Medical Assessment.  The Veteran filed his claim four months after service seeking entitlement to service connection for hemorrhoids.  The Veteran is competent to report and identify hemorrhoids, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that he experienced hemorrhoids during and post service.  The Board finds his report of a problem with hemorrhoids since service to be credible.  There is nothing in the record that contradicts the Veteran's assertions and all the evidence establishes that the hemorrhoids had an onset during his active service.  

The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Resolving all doubt in the Veteran's favor, the Board finds that the evidence indicates the Veteran's hemorrhoids had an onset during service. As such, the Veteran's service-connection claim is granted.


ORDER

Service connection for tinnitus is granted.

Service connection for hemorrhoids is granted.



REMAND

The Veteran contends that he currently has a bilateral knee disorder due to his active service.  

In a May 2002 Report of Medical History, the Veteran indicated that he did not experience any joint issues and did not have a trick or locked knee.  In a November 2007 Report of Medical History, the Veteran indicated that he experienced knee trouble and swollen or painful joints.  At that time, the Veteran indicated that he experienced knee and ankle pain during exercise, especially since his last deployment.

Private treatment records from February 2011 show a diagnosis of patellofamoral pain syndrome.  The records also indicate that the Veteran experienced knee pain for six years prior, or beginning in 2005.  The examiner noted right knee flexion to 110 degrees and left knee flexion to 120 with extension to 20 degrees.  The examiner noted no swelling or effusion but pain on motion.

In this case, because there is insufficient evidence for VA to make a decision on the claim, the Board finds that a VA examination to obtain a medical opinion confirming the Veteran's bilateral knee diagnoses, and addressing the relationship, if any, between the Veteran's knee disorder and his active duty service would be helpful in resolving the matter on appeal.
 
Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran a VA examination for his bilateral knee disorder.  The examiner should opine whether it is at least as likely as not (i.e. 50 percent or greater probability):

That the Veteran's left and right knee disorders are causally or etiologically due to service.

A rationale for any opinion is requested.

2.   Readjudicate the claims. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


